Exhibit 2 US$140,000,000 CREDIT AGREEMENT among PAMPA ENERGÍA S.A. as Borrower, YPF S.A. as Lender Dated as of May 13, 2016 ­ INDEX Article or Section Item Page No. ARTICLE I DEFINITIONS 1 Section 1.01. General Definitions 1 Section 1.02. Other Defined Terms 10 Section 1.03. Interpretations 11 Section 1.04. Business Day Adjustment 11 ARTICLE II USE OF PROCEEDS 12 Section 2.01. Use of Proceeds 12 ARTICLE III THE LOANs 12 Section 3.01. Amount of Loan 12 Section 3.02. Disbursement 12 Section 3.03. Repayment 12 Section 3.04. Mandatory Prepayments 12 Section 3.05. Payments and computations 13 Section 3.06. Notices 14 Section 3.07. Payment in Dollars 14 Section 3.08. Taxes 15 Section 3.09. Interest Rate 16 Section 3.10. Interest on Late Payments 16 Section 3.11. Notes 16 ARTICLE IV Representations and Warranties 16 Section 4.01. Representations and warranties 16 Section 4.02. Acknowledgment 20 ARTICLE V CONDITIONS PRECEDENT 20 ­ -i- Section 5.01. Conditions of the Disbursement 20 Section 5.02. Saving Rights 21 ARTICLE VI COVENANTS 21 Section 6.01. Affirmative Covenants 21 Section 6.02. Negative Covenants 23 Section 6.03. Duration of Covenants 25 ARTICLE VII EVENTS OF DEFAULT 25 Section 7.01. General Acceleration Provision upon Events of Default 25 Section 7.02. Survival of Events of Defaults 28 ARTICLE VIII MISCELLANEOUS 28 Section 8.01. Notices 28 Section 8.02. Evidence of Authority 28 Section 8.03. Duration; Survival 28 Section 8.04. Governing law and Dispute Resolution 28 Section 8.05. Successors and Assigns 29 Section 8.06 Amendments 30 Section 8.07 Severability 30 Section 8.08 Counterparts 30 Section 8.09 Entire Agreement 30 Section 8.10 Captions 30 ANNEXES Annex 1 – Notice Information -ii- EXHIBITS Exhibit A – Form of Disbursement Request Exhibit B – Form of Note Exhibit C – Form of Stock Pledge Agreement -iii- CREDIT AGREEMENT This Credit Agreement, dated as of May 13, 2016, among Pampa Energía S.A., a company organized and existing as a corporation (sociedad anónima) under the Laws of the Republic of Argentina (the “Borrower”) and YPF S.A., a company organized and existing as a corporation (sociedad anónima) under the Laws of the Republic of Argentina (the “Lender”). WHEREAS, the Borrower has requested the Lender to make the Loans to the Borrower so that the Borrower may finance the Acquisition; and WHEREAS, the Lender is prepared to make such Loans on and subject to the terms and conditions of this Agreement. NOW, THEREFORE, in consideration of the mutual covenants set forth herein, and for other good and valuable consideration, the receipt and sufficiency of which is hereby acknowledged, the undersigned agree as follows: ARTICLE IDEFINITIONS Section 1.01. General Definitions Wherever used in this Agreement, Annexes, Exhibits or Schedules, unless the context otherwise requires, the following terms have the following meanings: “Account” means the bank account of the Lender to be informed in writing to the Borrower at least two Business Days prior to the relevant payment hereunder. “Acquisition” means the transactions between the Borrower or any of its Subsidiaries and Petrobras International Braspetro B.V., for the purchase of the capital stock of Petrobras Participaciones S.L. “Affiliate” means, with respect to any specified Person, any Person directly or indirectly controlling (including all directors and officers of such entity), controlled by or under common control with, such Person (for purposes of this definition, “control” means the power to direct the management or policies of an entity, directly or indirectly, whether through the ownership of shares or other securities, by contract or otherwise). “Argentina” means the Republic of Argentina. “Argentine Public Debt Instruments” means sovereign securities issued by Argentina or any other Argentine public foreign debt instruments denominated in Dollars. “Asset Sale” means any sale, lease or sub-lease (as lessor or sublessor), sale and leaseback transaction, assignment, conveyance, exclusive license (as licensor or sublicensor), transfer or other disposition to, or any exchange of property with, any Person (other than the Borrower or the Lender and any of their Subsidiaries), in one transaction or a series of related transactions, of all or any part of any Purchased Entity’s businesses, assets or properties of any kind, whether real, personal, or mixed and whether tangible or intangible (including equity interests), whether now owned or hereafter acquired, leased or licensed, other than a sale of assets contemporaneously with and for purposes of consummating the Acquisition. “Assignment Agreement” means the agreement that regulates the assignment of the YPF Participation between PESA and the Lender, and any amendment thereof. “Borrower’s Account” means the Borrower’s bank account opened in the United States of America or in other jurisdiction outside of Argentina, where the Lender shall disburse the Loans. “Business Day” means (i) for all purposes other than those specified in clause (ii), a day, other than a Saturday or Sunday, when banks are open for business in the City of New York, United States of America and the City of Buenos Aires, Argentina; and (ii) with respect to all notices and determinations in connection with, and payments of principal and interest on, the Loans, any Banking Day or NY Banking Day (in each case, as set forth in the definition of “LIBOR”), as the context may require. “CAMMESA” means Compañía Administradora del Mercado Mayorista Eléctrico Sociedad Anónima (CAMMESA), a corporation (sociedad anónima) duly incorporated under the laws of Argentina. “Cash" means money, currency or a credit balance in any demand or Deposit Account. "Cash Equivalents" means: (a) Dollars, Pesos, Euro, any other official currency of the members of the European Union or money in other currencies received or acquired in the Ordinary Course of Business; (b) U.S. government obligations or certificates representing an ownership interest in U.S. government obligations, or securities issued directly and fully guaranteed or insured by any member of the European Union, or any agency or instrumentality thereof (provided that the full faith and credit of such member is pledged in support of those securities or other sovereign debt obligations (other than those of Argentina) rated "A" or higher or such similar equivalent or higher rating by at least one nationally recognized statistical rating organization as contemplated in Rule 436 under the Securities Act, in each case with maturities not exceeding one year from the date of acquisition); (c) Argentine government obligations (including those of the Central Bank) or certificates representing an ownership interest in Argentine government obligations (including those of the Central Bank) with maturities not exceeding one year from the date of acquisition; (d) (i) demand deposits, (ii) time deposits and certificates of deposit with maturities of one year or less from the date of acquisition, (iii) bankers' acceptance with maturities not exceeding one year from the date of acquisition, and (iv) overnight bank deposits, in each case with financial institution organized or licensed under the Argentine law 21,526; 2 (f) (i) demand deposits, (ii) time deposits and certificates of deposit with maturities of one year or less from the date of acquisition, (iii) bankers' acceptances with maturities not exceeding one year from the date of acquisition and (iv) overnight bank deposits, in each case with any bank or trust company organized or licensed under the laws of the United States or any state thereof or under the laws of any member state of the European Union; (g) commercial paper rated "A-2" or higher or such similar equivalent or higher rating by at least one nationally recognized statistical rating organization as contemplated in Rule 436 under the Securities Act and maturing within six months after the date of acquisition; (h) repurchase agreements with a term of not more than 30 days for underlying securities of the type described in clauses (b) above entered into with a financial institution satisfying the criteria described in (g) above or securities dealers of recognized national standing in the United States; and (i) money market funds at least 95% of the assets of which consist of investments of the type described in clauses (a) through (f) above. “Central
